DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 are pending.
Objection to the Specification
The disclosure (filed on 06 April 2019) is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 4 of the specification for the following links/browser executable code: http://xenobase.crownbio.com/XenoBase/index.aspx and http://www.genecards.org/cgi-bin/.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure (06 April 2019) is objected to because of the following informalities:   
Typographical errors occur in multiple places, including those noted below:
p.12, Fig. 4: PRRSLIN-Slit2D2 indicates a plasmid/vector and as per conventional naming the initial “p” should be lower case.
In multiple locations SEQ ID NO: should be referenced with all caps, i.e. capitalizing each letter, as indicated herein and as in accordance with 37 CFR 1.821(d).
Multiple uses of TM as a superscript indicates a CD8 trademark rather than a CD8 transmembrane domain (CD8-TM, without superscription).  
Appropriate correction is required.
Claim Objections
Claims 1, 4, 6-8, 10-11 and 13-14 are objected to because of the following informalities:  
Claim 1 recites elements 1) and 2).  The use of a single reference character for two different parts or for a given part and a modification of such part, is objectionable.  Therefore, the use of part 1) in claim 1 could be clarified if claim 1 recited alternative elements a) or b) or alternative elements i) or ii).  Furthermore, claim 4 recites elements 3) or 4).  This claim also contains objectionable element identifiers.  Therefore, the use of part 4) in claim 4 could be clarified if claim 4 recited alternative elements a) or b) or alternative elements i) or ii).  In keeping with this formatting, the examiner also requests that the applicant amend claims 6 and 7, in a similar manner as claims 1 and 4.
Claims 1, 4, 6-8, 10, and 13 : SEQ ID NO: should be referenced with all caps, i.e. capitalizing each letter, as indicated herein and as in accordance with 37 CFR 1.821(d). 
Claims 1, 4, and 6-7: relate the phrase “having the same function” but fail to cite the same function as what. Each of these claims should cite “having the same function as a chimeric antigen receptor with an unaltered amino acid sequence as shown in SEQ ID NO: x” citing the appropriate SEQ ID NO: (or numbers) in place of x and/or stating the corresponding protein domain for each claim 1, 4, 6-7. The examiner offers the following suggestions, or something similar to the following, as appropriate corrections:

Claim 4: … “and having the same function as a chimeric antigen receptor with an unaltered amino acid sequence as shown in SEQ ID NO: 2 and/or as an unaltered CD8 transmembrane domain.”
Claim 6: … (first occurrence)“and having the same function as a chimeric antigen receptor with an unaltered amino acid sequence as shown in SEQ ID NO: 3 and/or as an unaltered 4-1BB intracellular domain.”
Claim 6: … (second occurrence)“and having the same function as a chimeric antigen receptor with an unaltered amino acid sequence as shown in SEQ ID NO: 4 and/or as an unaltered CD3ζ intracellular domain.”
Claim 7: … “and having the same function as a chimeric antigen receptor with an unaltered amino acid sequence as shown in SEQ ID NO: 5 and/or as an unaltered chimeric antigen receptor consisting of the D2 domain of Slit2 protein, CD8 transmembrane domain, 4-1BB intracellular domain, and CD3ζ intracellular domain.”
Claims 7, 11, 14 and 19 have typographical errors involving use of TM as a superscript indicating incorrectly a CD8 trademark rather than a CD8 transmembrane domain (CD8-TM, without superscription).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 15 lack written description for “a DNA molecule hybridizing with the sequence as shown in SEQ ID NO: 10 under stringent conditions and encoding a related protein for preventing and/or treating a tumor.” This phrase defines a large genus of polynucleotides with a potentially large sequence variability from SEQ ID NO: 10 and having therapeutic activity against tumors.  In the Written Description analysis, the examiner is asked to determine what structures can perform the function recited in the claim.  In other words, the instant specification should provide examples or art-recognized correlation between the disclosed function and the structures responsible for the function (MPEP 2163(I)(A).   The examiner is also 
The applicant has only disclosed a single species of DNA molecule that would hybridize under stringent conditions to SEQ ID NO: 10.  That species is 100% identical to SEQ ID NO: 10.   The instant specification teaches that SEQ ID NO: 10 comprises the domain arrangement: Slit2D2-CD8-TM-4-1BB-CD3ζ. The applicant has not described any other sequence variations of SEQ ID NO: 10 that have the recited function.  With respect to claims limiting a polynucleotide by hybridization conditions, even under relatively high stringent conditions, the claimed nucleotide sequence could hybridize to a genus of polynucleotides that are similar, but not identical to the recited polynucleotides. The limitation by hybridization is obviously generic to a considerable number of nucleotides varying in the length of the nucleic acids, the degree of homologies among the sequences, and the biological activities of the encoded polypeptides, which may or may not be involved in the function of anti-tumor activity.  Additionally, the applicant has not described screening methods anti-tumor activity that demonstrate to a person of ordinary skill in the art what type of anti-tumor activities are encompassed.  For example, the Slit2 polypeptide is known to have an effect on tumor cells without being part of a Chimeric Antigen receptor.  Additionally, one of the functions associated with this genus of polynucleotides is that it can encode a polypeptide that “prevents a tumor.”  This activity might not even be enabled.  Therefore, the examiner concludes that given the state of the art and the knowledge of a person of ordinary skill in the art and the disclosure of the instant specification, there is insufficient evidence that the applicant is in possession of a representative number of 
Claims 11, 15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “treating” a tumor, does not reasonably provide enablement for “preventing” a tumor. 
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claims 11 and 15 are directed to a gene encoding, or a cell expressing a gene encoding a chimeric antigen receptor having the sequence of SEQ ID NO: 10 and variants of SEQ ID NO: 10 “encoding a related protein for preventing and/or treating a tumor.” Claim 20 is directed to a method for preventing and/or treating a tumor highly expressing Robo1 by using the chimeric antigen receptor of claim 1.
The instant specification fails to demonstrate a working example of and knowledge of preventing tumor formation. A person of ordinary skill in the art is unaware of any chimeric antigen receptor that can be used to prevent tumors that highly express ROBO1.  Furthermore, there is no specific example of a CAR that comprises a Slit2D2 domain and is capable of preventing tumors of any type.  Therefore, the examiner finds there is sufficient reason to conclude that the applicant is not enabled for “preventing” tumors using the CAR of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
O’Hear—Morlot—Chang
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hear (O’Hear, C., et al. Haematologica, 2015; 100(3), 336) as further in view of Morlot (Morlot, C., et al. PNAS, 2007; 104(38), 14923-14928 and Chang (Chang, P. H., et al. Cancer Research, 2012; 72(18), 4652-4661). 
O’Hear teaches 1) chimeric antigen receptor modified T-cells are therapeutically effective in markedly diminishing tumor burden in a mouse model (p. 340-41) and 2) 
Morlot teaches the binding of the second leucine-rich domain of human Slit2 (Slit2 D2) with the first two Ig domains of its receptor Robo1 (Ig1–2) and the minimal complex between these two proteins as Slit2 D2-Robo1 Ig1. Morlot further suggests the importance of the Slit2D2/Robo1 complex in development of cancer therapeutics (p. 14923/Abstract). Chang teaches high expression of Robo1 in breast cancer cell lines/tumors and interaction of secreted Slit2 ligand with the Robo1 receptor/antigen (p. 4652/Abstract and Introduction and p. 4656).
Morlot and Chang suggest to a person of ordinary skill in the art of CAR T-cell cancer immunotherapy, that the Slit2D2 domain would be a desirable choice for an ectodomain in a CAR which would be targeted to tumor cells expressing Robo1.  
One would have been motivated to modify O’Hear with the teachings of Morlot and Chang to use the Slit2 D2 domain as an ectodomain in a CAR that is targeted to a tumor cell  prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, the Slit2 D2 domain would be an alternative ectodomain in a CAR that binds Robo1 receptor in tumor cells.  
It would be prima facie obvious to a person of ordinary skill in the art of engineering antigen-specific CAR T-cells for treating cancer, before the time of filing, to combine the teachings of O’Hear, Morlot and Chang to 1) construct a CAR-retroviral expression vector comprising the nucleic acid sequence encoding a SlitD2 ectodomain, a CD8 transmembrane domain, and a 4-1BB/CD3ζ intracellular domain; 2) transduce T-cells derived from human peripheral blood with the CAR-expression vector, and 3) isolate surface-CAR-expressing T-cells for use in treating tumors highly expressing Robo1.  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements are taught by O’Hare, Morlot, and Chang. 

An artisan of skill in the art would know the means of combining these elements as demonstrated by O’Hare to generate an expression vector comprising a gene (comprising the corresponding nucleotide sequences SEQ ID NO: 6-9) encoding a CAR comprising the elements recited herein and their respective amino acid sequences (corresponding to SEQ ID NO: 1-4), including the full-length CAR construct of SEQ ID NO: 5 and gene sequence of SEQ ID NO: 10.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the time of filing to modify the teaching of O’Hear with that of Morlot and Chang to generate a CAR-expressing T-cell comprising a Slit2D2 ectodomain, a CD8 TM domain, and a 4-1BB/CD3 intracellular signaling domain for targeting Robo1 expressing cancer cells and treating tumors highly expressing the Slit2 receptor, Robo1. An artisan of skill in the art would have a reasonable expectation of success as the teachings of the prior art are all found in the same field of CAR T-cell/cancer therapy.
Conclusion
Claims 1, 4, 6-8, 10-11 and 13-14 are objected to. Claims 1-20 are rejected. No claims are allowed.
Prior Art Made of Record
DUCHATEAU (US10526406 B2; PCT Pub Date: 23 July 2015) teaches an embodiment of a monocistronic transcript of SEQ ID NO.110 encoding a VNAR-CAR single chain polypeptide directed against CD19 antigen fused to a transmembrane domain from CD8 alpha, itself fused to the co-stimulatory domain 4-1 BB and the signaling domain CD3ζ comprising an ITAM that shares 100% identity, spanning 223 amino acids at the C-terminus of the CAR polypeptide, to instant SEQ ID NO: 5 (see Result 1 in sequence file 20210211_123151_us-16-160-735-5.rai).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633           

/SCOTT LONG/
Primary Examiner, Art Unit 1633